Citation Nr: 1000298	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left hip disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to November 
1993 and additional U.S. Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which essentially reopened the 
Veteran's previously denied claim of service connection for a 
left hip disability and denied this claim on the merits.  
This decision was issued to the Veteran in July 2004.  The 
Veteran disagreed with this decision in October 2004.  An RO 
hearing was held on the Veteran's appeal in January 2004.  
The Veteran perfected a timely appeal in March 2005.  A 
Travel Board hearing was held before the undersigned Veterans 
Law Judge at the RO in July 2007.

In June 2007 and August 2008, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

The Board observes that, in a May 2002 rating decision, the 
RO denied, in pertinent part, the Veteran's claim of service 
connection for a left hip disability.  This decision was 
issued to the Veteran in June 2002.  He did not initiate a 
timely appeal of this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a left hip disability is as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a May 2002 rating decision, the RO denied the 
Veteran's claim of service connection for a left hip 
disability.

3.  The evidence received since the May 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate a claim of service connection for a left hip 
disability and does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied the Veteran's 
claim of service connection for a left hip disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  Evidence received since the May 2002 RO decision in 
support of the claim of service connection for a left hip 
disability is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
March 2004, February 2005, October 2008, and April 2009.  The 
March 2004 VCAA notice letter was provided prior to the June 
2004 rating decision which denied the Veteran's claim; thus, 
this notice was timely.  The April 2009 VCAA notice letter 
provided the Veteran with notice of the Dingess requirements.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  As the Veteran's 
previously denied service connection claim for a left hip 
disability is not being reopened herein, no new disability 
rating or effective date for an award of benefits will be 
assigned.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess, 19 Vet. App. at 473.

The April 2009 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claim of service connection for a left 
hip disability, and noted the evidence needed to substantiate 
the underlying claim of service connection.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the Veteran's previously denied 
service connection claim for a left hip disability is not 
being reopened, the Board finds no prejudice to the Veteran 
in proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that - except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim - (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not raised any issue of harmful error in this case.  
Accordingly, and in light of the Supreme Court's recent 
decision in Sanders, the Board finds that any failure to 
satisfy the duty to notify in this case is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below, new and material evidence has not been 
received sufficient to reopen the previously denied service 
connection claim for a left hip disability.  Thus, an 
examination is not necessary.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New & Material Evidence

In May 2002, the RO denied, in pertinent part, the Veteran's 
claim of service connection for a left hip disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  The Veteran did not initiate a 
timely appeal of the May 2002 rating decision and it became 
final.

The claim of service connection for a left hip disability may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen this previously denied claim on a VA 
Form 21-526 which was date-stamped as received by the RO on 
May 26, 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2009).  As relevant to 
this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for a left hip disability, the evidence 
before VA at the time of the prior final RO decision in May 
2002 consisted of the Veteran's service treatment records, 
his post-service VA treatment records, and a report of VA 
examination in March 2002.  The RO noted that the Veteran was 
not treated for any left hip problems during active service.  
The RO also noted that, following VA examination in March 
2002, the VA examiner opined that the Veteran's complaints of 
left hip pain were not related to active service.  Thus, the 
claim was denied.

The newly submitted evidence includes additional post-service 
VA treatment records, lay statements, and the Veteran's RO 
and Board hearing testimony.

On VA outpatient treatment in December 2002, the Veteran's 
complaints included hip pain.  He reported that he worked as 
a welder for an engineering firm.  Physical examination 
showed a normal gait and station with good muscle strength in 
major muscle groups.  The impressions included hip pain by 
history.

The Veteran testified at his January 2005 RO hearing that, 
because of an altered gait, his hip was "in a different 
position."  He stated that he experienced left hip 
dislocation and instability.  He also stated that none of his 
treating physicians ever had related his left hip problems to 
active service.  

VA x-rays of the left hip in February 2005 showed no 
fractures, lytic or blastic lesions.  The impression was a 
normal left hip.

In a March 2005 statement, the Veteran's grandparents 
contended that he had been in perfect health prior to active 
service.  

The Veteran testified at his July 2007 Board hearing that he 
walked with a limp.

VA x-rays of the Veteran's orbits in August 2008 were normal.

With respect to the Veteran's application to reopen a claim 
of service connection for a left hip disability, the Board 
notes that the evidence which was of record in May 2002 
showed that, although the Veteran complained of left hip 
pain, this disability was not related to active service.  The 
newly submitted evidence shows that the Veteran continues to 
complain of left hip pain.  There is no indication in any of 
the newly submitted evidence that the Veteran's left hip 
complaints are related to active service or any incident of 
service, however.  Although this evidence is new, in that it 
has not been submitted previously to agency adjudicators, it 
is cumulative or redundant of the evidence at the time of the 
prior decision showing that the Veteran's left hip disability 
was not related to active service.  Thus, it does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for a left hip disability is not reopened.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for a left hip 
disability is not reopened.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


